NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



             United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                       Argued June 1, 2012
                                     Decided January 11, 2013

                                                Before

                               JOEL M. FLAUM, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge
No. 11‐1349

EQUAL EMPLOYMENT OPPORTUNITY                             Appeal from the United States District
COMMISSION,                                              Court for the Northern District of Illinois,
    Petitioner‐Appellee,                                 Eastern Division.

        v.                                               No. 1:10‐cv‐07109

AEROTEK, INC.,                                           Sharon Johnson Coleman,
    Respondent‐Appellant.                                Judge.

                                             O R D E R
        Before us is a case that involves an administrative subpoena that the Equal Employment
Opportunity Commission (“EEOC”) issued to Aerotek, Inc. (“Aerotek”) in September 2009. The
EEOC issued the subpoena during the course of an investigation of charges that Aerotek was
allegedly discriminating against its employees on the basis of their national origin. Aerotek
filed a petition requesting a “modification or revocation” of the subpoena, but the Commission
issued  a  determination  that  Aerotek  waived  its  right  to  object  to  the  subpoena  because  its
petition was submitted late under EEOC regulations. See 29 C.F.R. § 1601.16(b)(1). Even though
the Commission denied the petition to revoke, it did permit a modification of two categories
of information in its document requests, and Aerotek agreed to produce a limited, sample set
of  documents.  But  Aerotek  continuously  refused  to  comply  with  several  of  the  remaining
document  requests,  and  so  the  EEOC  began  enforcement  proceedings.  Aerotek  moved  to
dismiss the EEOC’s application to enforce the subpoena, arguing that the Commission did not
No. 11‐1349                                                                                      Page 2

have a sufficient quorum of members at the time its determination about Aerotek’s petition was
issued. The district court denied Aerotek’s motion to dismiss and found that the Commission’s
determination  was  final  and  valid  because  it  properly  delegated  its  authority  to  the  two
remaining commissioners that considered Aerotek’s petition. We need not reach the question
of whether the Commission was validly constituted because the record shows that Aerotek
failed to file a timely request for revocation or modification of the subpoena and the EEOC’s
regulations allow for it to proceed with its enforcement action. We affirm.

                                         I.  BACKGROUND

        Aerotek is a nationwide temporary staffing agency with seven facilities based in the
Chicago metropolitan area. Aerotek’s workforce includes primarily “contract” or “temporary”
employees assigned to work for its various clients, as well as a smaller number of internal
employees  responsible  for  recruiting  and  managing  the  temporary  employees  placed  with
clients. Marco Rivera was hired by Aerotek in September 2005 as a Sourcing Specialist in the
Schaumburg,  Illinois  office.  He  received  a  promotion  to  Recruiter  in  2007,  but  was  later
demoted after he allegedly failed to meet the minimum gross revenue requirements for his
position.  Oscar  Gutierrez  was  hired  by  Aerotek  in  April  2007  as  a  Recruiter  Trainee  in  its
Rockford,  Illinois  office.  He  was  later  promoted  to  Recruiter,  but  then  transferred  to  the
Schaumburg, Illinois office, where he continued to work until he resigned in March 2008. In
May 2008, both Rivera and Gutierrez filed charges with the EEOC alleging that they were
discriminated against on the basis of their national origin, wrongfully denied promotions, and
constructively discharged.

        Over the course of investigating the Rivera and Gutierrez charges, the EEOC learned of
ten other pending charges filed against Aerotek by other employees. The other charges related
to allegations of discrimination on the basis of race, national origin, gender, age, and disability,
and  involved  employees  who  had  worked  in  Aerotek’s  Schaumburg,  Oak  Brook,  and
Rosemont, Illinois locations. The EEOC investigator—who was tasked with investigating all
twelve  charges—learned  that  Aerotek  allegedly  required  its  recruiters  to  place  contract
employees  in  accordance  with  its  clients’  discriminatory  preferences.  The  investigator  also
learned that certain temporary employees may have been paid less on the basis of their national
origin. 

         On September 15, 2009, the EEOC issued Subpoena No. CH 09‐322, the subject of this
appeal,  to  Aerotek.  The  subpoena—which  only  references  the  two  charges  by  Rivera  and
Gutierrez—requests seventeen categories of documents to be produced from six of Aerotek’s
facilities. This appeal only concerns seven of the seventeen requests. They seek a broad range
of demographic information, including the name, race, national origin, sex, and date of birth
of all internal and contract employees dating back to January 2006. The subpoena also seeks
information about recruitment, selection, placement, and termination decisions by Aerotek and
its clients.
No. 11‐1349                                                                                      Page 3


        According to the certificate of service, Aerotek received the subpoena on September 21,
2009, and Aerotek filed a Petition to Modify or Revoke the Subpoena pursuant to 29 C.F.R.
§ 1601.16(b) on September 29, 2009. Aerotek argued that the subpoena was overbroad, unduly
burdensome, not relevant to the charges filed by Rivera and Gutierrez, and sought privileged
information. In January 2010, the EEOC issued a determination on Aerotek’s request to revoke
or modify the subpoena, but only two members of the Commission considered the petition due
to the departure of then Acting Vice Chair Christine M. Griffin. In its written determination,
the  two‐member  panel  asserted  at  the  outset  that  Aerotek  waived  its  right  to  object  to  the
subpoena  because  the  objection  was  untimely  under  29  C.F.R.  §  1601.16(b)(1).  The
determination stated that EEOC regulations require respondents to file a petition within five
business  days  after  service  of  the  subpoena  at  issue,  and  Aerotek’s  petition  was  filed  one
business day late. The Commission nevertheless addressed Aerotek’s substantive objections to
the subpoena and allowed for a modification of two categories of information. Aerotek later
reached a temporary agreement with the local EEOC investigator to produce a limited sample
of information and appears to have, in fact, produced almost 13,000 pages of documents in
response  to  certain  requests  relating  to  the  Schaumburg  branch  (where  both  Rivera  and
Gutierrez had worked), for the years 2007 and 2008.

         But Aerotek allegedly continued to fail to comply with the EEOC’s repeated requests
for further information, and so the EEOC filed an application with the district court for an order
to  show  cause  why  the  subpoena  should  not  be  enforced  for  seven  of  the  ten  outstanding
requests. In response, Aerotek filed a motion to dismiss on the ground that the EEOC had failed
to  follow  its  own  statutory  requirements.  More  specifically,  Aerotek  argued  that  Title  VII
requires three Commissioners for a quorum, but only two members considered its petition to
revoke or modify the subpoena. The EEOC requested an oral argument and during the hearing,
the EEOC acknowledged that the Commission only had two members when it issued its final
determination on Aerotek’s petition, but argued that the Commission had properly delegated
its authority to the two remaining Commissioners. The district court agreed and found the lack
of quorum did not affect the district court’s jurisdiction. As for the merits of Aerotek’s challenge
to  the  subpoena,  the  district  court  rejected  all  of  the  arguments  regarding  relevance  and
overbreadth. The court concluded that the information requested from other facilities in Illinois
might reasonably “cast light” on whether the alleged discrimination was isolated or part of a
widespread pattern, the post‐charge information provided an “essential context” to Aerotek’s
employment practices, and the information related to sex, race, and age were all relevant to the
national origin charges filed by Rivera and Gutierrez. As a result, the district court enforced the
subpoena, and this appeal followed.

                                           II.  ANALYSIS

       The EEOC is an administrative agency tasked with enforcing Title VII and preventing
unlawful employment practices. 42 U.S.C. § 2000e‐5. Its investigatory authority is broad and
includes the power to issue administrative subpoenas. See 29 C.F.R. § 1601.16(a). Any recipient
No. 11‐1349                                                                                       Page 4

of an EEOC subpoena who does not intend to fully comply must petition “the issuing Director
. . . to seek its revocation or modification.” Such petitions must be mailed “within five business
days . . . after service of the subpoena.” 29 C.F.R. § 1601.16(b). If a party fails to file a petition
for revocation or modification under § 1601.16(b), or otherwise refuses to comply with such a
subpoena, then the EEOC may initiate proceedings to compel enforcement. § 1601.16(d). That
is precisely what happened here.

        The EEOC argues that Aerotek has waived its right to challenge the enforcement of the
subpoena. We agree. The only evidence in the record offered by either party shows that the
EEOC issued its subpoena on September 15, 2009 and that Aerotek submitted its petition to
revoke or modify six business days later, on September 29, 2009. Because § 1601.16(b)(1) only
permits petitions within five business days, the Commission determined that Aerotek’s petition
was late. Aerotek has provided no excuse for this procedural failing and a search of the record
does not reveal one. Instead, Aerotek argues that the EEOC waived any argument about the
timeliness of the petition by failing to raise the issue before the district court. But the EEOC
explicitly noted the timeliness problem in its written response to the petition: “Failure to file
a time petition results in a Respondent’s waiver of all objections to a subpoena, except for
objections based on constitutional grounds. . . . By filing a tardy petition to revoke or modify
the Subpoena, Aerotek waived its objection.” Aerotek never contested this finding in the district
court.

         We note that the record in this case is somewhat limited because neither party provided
briefing  to  the  court  below  once  the  EEOC  requested  an  oral  argument  to  review  the
enforcement of the subpoena. And though the parties apparently did not discuss the timeliness
of the petition at the hearing before the district court, the EEOC’s written determination is
plainly part of the record, and both parties submitted the EEOC’s letter to the district court.
Aerotek continues to argue on appeal that the Commission’s determination was invalid because
the quorum requirement was not satisfied. But Aerotek cannot succeed on this claim when it
failed to file a timely petition. Therefore, we conclude that Aerotek has waived its challenges
to the subpoena, and since we can affirm on any basis in the record, Brosted v. Unum Life Ins.
Co.  of  America,  421  F.3d  459,  (7th  Cir.  2005),  we  save  the  issue  of  whether  the  EEOC  may
conduct its business without a three‐member quorum for another day.

        One final point bears mention. Aerotek maintains that failure to file a timely petition to
revoke  or  modify  a  subpoena  does  not  bar  an  employer  from  challenging  a  subsequent
application by the EEOC to enforce its administrative subpoena. Aerotek cites two district court
cases in support of this argument, EEOC v. Aaron’s Inc., 779 F. Supp. 2d 754 (N.D. Ill. 2011), and
EEOC  v.  Loyola  Univ.  Med.  Ctr.,  823  F.  Supp.  2d  835  (N.D.  Ill.  2011),  neither  of  which  is
particularly instructive for the specific set of facts before us.  In Aaron’s, the court concluded
that the employer did not forfeit the right to object to a document request because—unlike
here—the employer had made some timely objections to the subpoena. 779 F. Supp. 2d at 757‐
58. In Loyola, the employer failed to file a petition under § 1601.16(b)(1) but the court declined
to  rule  on  this  procedural  shortcoming,  in  part  because  of  the  lack  of  any  case  law  that
discussed this issue under the Americans with Disabilities Act provision at issue. 823 F. Supp.
No. 11‐1349                                                                                        Page 5

2d at 838. The court in that case did, however, point to two potentially conflicting circuit court
decisions that examine whether an employer’s failure to comply with § 1601.16(b)(1) precludes
a later challenge to the enforcement of the subpoena in the Title VII context. Compare EEOC v.
Cuzzens of Georgia, 608 F.2d 1062, 1064 (5th Cir. 1979) (holding that “an employer served with
an EEOC subpoena and making no effort to exhaust the available administrative remedies may
not thereafter challenge the subsequent judicial enforcement of that subpoena for any reason
short of objections based on constitutional grounds”) with EEOC v. Lutheran Social Servs., 186
F.3d 959, 964 (D.C. Cir. 1999) (finding “no categorical bar” prevents courts from considering
“the facts surrounding” an employer’s failure to file a timely petition). But we do not find
Lutheran—which explicitly acknowledged that it was limited to the “particular circumstances”
of  that  case—compels  us  to  allow  Aerotek  to  challenge  the  subpoena  here.  For  example,
Lutheran’s objection to the subpoena in that case rested on attorney‐client and work product
privileges, not relevance or particularity.  186 F.3d at 965 (“[W]here a subpoena recipient’s
objections rest on relevance or particularity . . . exhaustion is important because the EEOC
possesses considerable expertise with respect to relevance and particularity, expertise to which
we would comfortably defer. . . . [Whereas, expertise on the attorney‐client and work produce
privileges] resides in the federal courts.”).

         Our research confirms that no other circuit courts have examined § 1601.16(b)(1) under
Title VII, but some district courts have wrestled with this question and found that an employer
waives its objections to the enforcement of a subpoena by simply failing to file a timely petition.
See e.g., EEOC v. Sunco, Inc., 2009 WL 197555, at *5 (E.D. Pa. Jan. 26, 2009) (finding employer
waived  its  objections  to  enforcement  of  the  subpoena  by  failing  to  file  a  timely  petition  to
revoke or modify with the EEOC); EEOC v. City of Milwaukee, 54 F. Supp. 2d 885, 891 (E.D. Wis.
1999) (finding the city “precluded from raising any defenses to enforcement” when the city
admitted to filing its petitions for modification of EEOC subpoenas after the five‐day deadline).
One  could  conceivably  argue  that  we  should  distinguish  this  case  from  those  where  the
respondents failed to petition for modification entirely, since here the petition was just late. But
§ 1601.16(b)(1) makes no such distinction and we see no reason to make an exception based on
the record before us. Cf. NLRB v. Midland Daily News, 151 F.3d 472 (6th Cir. 1998) (addressing
merits of challenge to subpoena even though newspaper publisher failed to respond to NLRB’s
subpoena  within  five  days  because,  unlike  here,  challenge  was  based  on  constitutional
grounds). 

         In reaching this decision, we are reminded that the oversight role of federal courts in
subpoena enforcement proceedings is “sharply limited.” EEOC v. Tempel Steel Co., 814 F.2d 482,
485 (7th Cir. 1987) (citation omitted). We have consistently emphasized that such enforcement
proceedings “are designed to be summary in nature.” Id. (citation omitted); see also EEOC v.
Konica Minolta Bus. Solutions U.S.A., Inc., 639 F.3d 366, 368 (7th Cir. 2011); EEOC v. United Air
Lines, Inc., 287 F.3d 643, 649 (7th Cir. 2002). At this stage in reviewing an enforcement action,
it is not our job, nor the job of the district courts, to assess the underlying merits of a charge of
discrimination. See EEOC v. Shell Oil Co., 466 U.S. 54, 72 n.26 (1984). We cannot say whether the
No. 11‐1349                                                                                   Page 6

Commission  will  ultimately  be  able  to  prove  the  claims  made  in  the  charges  here,  but  we
conclude that EEOC may enforce its subpoena because Aerotek has waived its right to object.

                                       III.  CONCLUSION

       For the reasons explained above, the judgment of the district court is AFFIRMED.